Citation Nr: 1455488	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-04 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic headaches, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a lumbar spine disability, to include as due to undiagnosed illness.  

5.  Entitlement to an initial rating in excess of 10 percent from August 25, 2008 to May 17, 2012, and a rating in excess of 30 percent beginning May 18, 2012, for right upper extremity ulnar nerve entrapment syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1981 to March 1982 and from October 1990 to August 1991 and had additional service in the Army National Guard.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the current appeal, and specifically in October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for headaches and a lumbar spine disability and of entitlement to increased ratings for a right shoulder disability and right upper extremity ulnar nerve entrapment syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative changes of the cervical spine are presumed to be etiologically related to the Veteran's active service.  
2.  At his October 2014 Board hearing, prior to the promulgation of a decision in the appeal of the claim for service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as a result of an undiagnosed illness, the Veteran withdrew his appeal with respect to that issue.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for withdrawal of the appeal of the claim for service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as a result of an undiagnosed illness, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Cervical Spine Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include certain cardiac disabilities, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has a cervical spine disability related to his active duty.  On August 14, 1991, just several days after the Veteran's separation from active service, he was afforded a magnetic resonance imaging scan (MRI) of his cervical spine.  At that time, it was noted that he had degenerative spurring in his cervical spine.  Further, the Veteran has routinely complained of painful motion of his cervical spine.  His complaints would result in at least a compensable rating for his cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

In sum, the Veteran was shown to have degenerative changes in his cervical spine just days after his separation from service in August 1991.  In addition, his cervical spine disability has manifested to at least a compensable degree.  Therefore, the Board finds that the preponderance of the evidence supports the claim and that entitlement to service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal-Breathing Problems, Excessive Yawning, and Eye Tearing Disorder

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the September 2009 rating decision that denied entitlement to service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as a result of an undiagnosed illness.  In February 2010, the Veteran perfected an appeal of that issue.  

At the October 2014 hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as a result of an undiagnosed illness.  See Hearing transcript at 17 (the Veteran's withdrawal of this issue from appellate review was reduced to writing in the hearing transcript).  As the Veteran has properly withdrawn his substantive appeal with respect to that issue, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a disability manifested by breathing problems, excessive yawning, and tearing of the eyes, to include as a result of an undiagnosed illness, is dismissed.  

REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  With regard to the Veteran's claim of entitlement to service connection for headaches, the Board notes that the Veteran has reported that he has experienced headaches ever since sustaining a head injury during active service.  Specifically, the Veteran reported that he injured his head in December 1990, while serving in Saudi Arabia.  He reported that he was moving sandbags when one fell on his right shoulder, neck, and head.  The sandbag incident is well documented in the record, but the only injury noted to result from that incident was a right shoulder injury.  However, it is certainly conceivable that the Veteran injured his head at the same time.  Also of record is a May 1996 line of duty determination showing that the Veteran sustained a head injury while in training.  However, it is unclear from the record as to whether he was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at the time.  In addition, the Veteran has asserted that his headaches may be related to undiagnosed illness resulting from his service in Southwest Asia.  In light of the documented injuries in service, his service in Southwest Asia, and his reports of headaches since service, the Board finds that he should be afforded a VA examination to determine the nature and etiology of his headaches.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to service connection for a lumbar spine disability, the Board notes that the Veteran has reported that he injured his back when he fell off the back of a two and a half ton truck during training.  Further review of the record shows that in July 2002, while on ACDUTRA, the Veteran was documented to have fallen from the back of a truck.  He was noted to have fallen on his arm and knee.  However, treatment notes of record from the fall indicate that the Veteran also reported back pain in conjunction with the fall.  He has further reported that he has continued to experience back pain since the fall while on ACDUTRA.  Post-service medical evidence of record shows that he has received treatment at the VA Medical Center for back pain.  He has also asserted that his lumbar spine disability may be related to undiagnosed illness resulting from his service in Southwest Asia.

In light of the Veteran's documented fall in service, his service in Southwest Asia, his reported of back pain since the in-service fall, and the post-service medical evidence of record showing that he has received treatment for back pain, the Board finds that he should be afforded a VA examination to determine the nature and etiology of any currently present lumbar spine disability.  Id.  

With regard to the Veteran's claims of entitlement to increased ratings for his right shoulder disability and his right upper extremity ulnar nerve entrapment syndrome, the Board notes that, at the October 2014 hearing, he indicated that those disabilities had increased in severity since his last VA examinations.  Further review of the record shows that the Veteran was last afforded a VA examination of those disabilities in May 2012 and that he has continued to receive at least episodic treatment for those disabilities since that VA evaluation.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected right shoulder disability and right upper extremity ulnar nerve entrapment syndrome.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any chronic headaches.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that chronic headaches are etiologically related to the Veteran's active service, to specifically include undiagnosed illness related to his service in Southwest Asia, the documented December 1990 sandbag injury, and/or the documented May 1996 head injury therein.  In forming the opinion, the examiner should consider the Veteran's reports of unremitting symptoms of headaches since service.  A rationale for all opinions expressed must be provided.

3. Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any currently present lumbar spine disability is etiologically related to the Veteran's active service, to specifically include undiagnosed illness related to his service in Southwest Asia or the documented July 2002 fall therein.  In forming the opinion, the examiner should consider the Veteran's reports of unremitting symptoms of back pain since service.  A rationale for all opinions expressed must be provided.

4. The Veteran should also be scheduled for a VA examination(s) to determine the current level of severity of all impairment resulting from his right shoulder disability and right upper extremity ulnar nerve entrapment syndrome.  The examiner(s) must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner(s) should discuss the presence (including degree, where applicable) or absence of all pertinent pathology.  

5. Confirm that the VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted.

6. Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


